DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aranyi U.S. 2016/0113672 (herein referred to as “Aranyi”).
	Regarding Claim 1, Aranyi teaches a medical treatment apparatus comprising:
	A pair of holding members (Fig. 1, ref num 22, 24, 26, para 0041), each including a grasping surface configured to grasp a joining target site in living tissue (end effector configured to clamp tissue, para 0041)

	A control device (ref um 14, “control module”) configured to
		Sense whether joining at the joining target site is completed by application of the joining energy to the joining target site (para 0033 “The sensors may be provided to monitor the temperature or, ultrasonic or electric impedance, of the tissue being operated on…feedback circuitry may terminate operation of the system if a sensor indicates that tissue temperature or ultrasonic or electrical impedance has exceeded a predetermined maximum”), and
		Control the energy application mechanism after the joining at the joining target site is completed to apply the vibration energy to the joining target site (the transducer, ref num 32, is connected to the control module 14, in which the vibrational energy is applied through, para 0037, Fig. 1 and 2).

	Regarding Claim 2, Aranyi teaches the energy application mechanism applies, to the joining target site, the vibration energy of vibration in an in-plane direction of the grasping surface (para 0037 “to effect vibration along any axis”).



Regarding Claim 7, Aranyi teaches the energy application mechanism includes an ultrasonic transducer configured to generate ultrasonic vibration and apply the vibration energy to the joining target site by the ultrasound vibration (para 0037, Fig. 2, ref num 32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4 is rejected under 35 U.S.C. 103 as being unpatentable over Aranyi in view of Yamada U.S. 2007/0038157 (herein referred to as “Yamada”).
	Regarding Claim 4, Aranyi teaches the energy application mechanism applies to the joining target site, the vibration energy of vibration in an out-of plane direction of the grasping surface (para 0037 “to effect vibration along any axis”)
	However, Aranyi fails to teach the vibration energy has amplitude equal to or larger than a surface roughness of the grasping surface.
Yamada teaches the energy application mechanism (ref num 50 “ultrasound transducer”) applies, the vibration energy has amplitude equal to or larger than a surface roughness of the grasping surface (para 0275, “the roughened surface portion 150j is preferably set slightly smaller than the vibration amplitude”, therefore reading on the vibration energy being equal to or larger than the surface roughness).  The vibration amplitude is dependent on the size of the ultrasonic transducer, and as the roughened surface comes into contact with the target site, the vibration enhances friction between this roughened surface and the target site.  This enhancement allows the incision to be performed more favorably with the vibration amplitude being equal to or larger than the surface roughness.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aranyi and adjusted the amplitude of the vibrational energy for a more preferable treatment to the target site.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aranyi in view of Yamada and Hatta U.S. 5,931,836 (herein referred to as “Hatta”).
Regarding Claim 5, Aranyi as modified fails to teach the vibration energy has amplitude smaller than a quarter of a distance dimension between the grasping surfaces in a state of grasping the joining target site.
	However, Hatta teaches a device in which the bipolar electrodes in which the energy is applied through (see Fig. 37A, ref nums 347 and 346) after the impedance has reached a predetermined value, such as a quarter of the distance dimension, the output of energy is stopped or varied, such as becoming smaller.  By controlling the variation of the energy applied to the tissue based on the distance of the grasping surfaces, the cutting and coagulating performances can be enhanced at the target site (Col. 20, lines 16-19).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Aranyi and included that the amplitude be adjusted due to the distance of the grasping materials in order to enhance the operation and treatment to the targeted site of tissue.  See MPEP 2144.05 Optimization of Ranges.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aranyi in view of Shelton U.S. 2015/0066022 (herein referred to as “Shelton”).
	Regarding Claim 6, Aranyi teaches sensors that monitor different characteristics of the tissue being operated on, such as the joining of the tissue (para 0034).  Aranyi also teaches the control module may affect the desired or appropriate modification of the operation of the instrument (para 0034).
Aranyi fails to teach the control device switches a compressive load once the sensors having sensed joining of the target site.
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aranyi in view of Galer U.S. 2015/0297256 (herein referred to as “Galer”).
	Regarding Claim 8, Aranyi fails to teach the energy application mechanism includes a motor configured to apply the vibration energy to the joining target site by rotary drive.
	However, Galer teaches the vibration mechanism has a rotary element that may be a rotary motor that provides the vibrational energy to the device (para 0065). The motor is used in order to power the vibrational movement of the device, in order to apply treatment to the targeted area (para 0065).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aranyi and included a rotary motor to power the vibrational mechanism of the device.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton and in view of Aranyi.
Regarding Claim 9, Shelton teaches a method for medical treatment apparatus (see whole document), the method comprising:
	Sensing, after a pair of holding members grasp a joining target site in living tissue, whether joining at the joining target site is completed by application of joining energy to the joining target site through at least one of gripping surfaces of the pair of holding members (para 0067 “end effector 40 includes one or more sensors (not shown) that are configured to sense a variety of parameters at the end effector 40, including but not limited to temperature of adjacent tissue, electrically resistance or impedance of adjacent tissue, voltage across adjacent tissue, forces exerted on the jaws 42, 44 by adjacent tissue, etc…data from the sensors may be communicated to the controller 82”).
	However, Shelton fails to teach applying, after the joining at the joining target site is completed, vibration energy to the joining target site through at least one of the gripping surfaces of the pair of holding members.
	Aranyi teaches applying, after the joining at the joining target site is completed, vibration energy to the joining target site through at least one of the gripping surfaces of the pair of holding members (the transducer, ref num 32, is connected to the control module 14, in which the vibrational energy is applied through, para 0037, Fig. 1 and 2).  This energy is applied after being clamped to the tissue in order to treat the target site of the tissue (para 0037-0039).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794